Exhibit 10.2

EQUIFAX

Kent E. Mast

 

Corporate Vice President &

 

General Counsel

CONFIDENTIAL

 

 

Equifax Inc.

 

1550 Peachtree Street, N.W.

 

Atlanta, GA 30309

 

404-885-8009

 

FAX 404-885-8988

 

Email: kent.mast@equifax.com

 

May 10, 2006

Karen H. Gaston
[Address]

Re: Retirement Agreement and General Release of Claims

Dear Karen:

This letter (the “Agreement”) will confirm the arrangements we have discussed
concerning your retirement from Equifax Inc. (the “Company”).

End of Employment. You hereby resign your employment with the Company effective
as of June 1, 2006 (your “Retirement Date”), which will be your last day of
active employment with the Company. As of your Retirement Date, your duties and
responsibilities for the Company will end, and you will no longer be authorized
to transact business or incur any expenses, obligations or liabilities on behalf
of the Company or any of its affiliated entities.

Resignation. You also hereby resign as Chief Administrative Officer of the
Company effective as of the Retirement Date or such earlier date as may be
specified by the Chief Executive Officer of the Company, and you acknowledge
that the Company has accepted your resignation. If requested by the Company, you
will execute additional documents evidencing your resignation from all positions
you hold for the Company and all affiliated entities of the Company
(collectively, “Equifax”) effective as of the Retirement Date.

Employment. You acknowledge that you have been employed at the will of the
Company.

Between the Effective Date of this Agreement and the Retirement Date, the
Company shall provide you with the salary and benefits payable at the same
levels and in the same manner as are currently in effect. You agree that between
the date when you are first given this Agreement for your consideration and the
Retirement Date, you will use all vacation time to which you would have been
entitled through the Retirement Date under the Company’s policies. After the
Retirement Date, you shall only be entitled to the consideration provided under
this Agreement and all vested rights under the Company’s benefit plans and
programs. You have executed and delivered to the Company concurrently with the
execution and delivery of this Agreement an Employee Confidentiality,
Non-Solicitation and Assignment Agreement in the Company’s current standard form
(the “Confidentiality Agreement”). You acknowledge and agree that you will be
bound by the terms and conditions of the Confidentiality Agreement hereafter in
accordance with its terms, except that the provisions of the “Non-Solicitation
of Employees” paragraph below shall apply in lieu of and shall supersede
Section 2 of the Confidentiality Agreement. You further acknowledge and agree
that the execution and delivery of the Confidentiality Agreement and this
Agreement and acceptance thereof by the Company shall not constitute a waiver of
any existing breaches or defaults by you


--------------------------------------------------------------------------------


of any other confidentiality or employee assignment agreement previously entered
into by you in favor of Equifax.

Post-Retirement Benefits. In consideration of your agreements and covenants
under this Agreement, commencing after the Retirement Date, the Company will pay
and provide you with the following benefits:

(i)    Salary Continuation. You will receive an amount equal to your current
base salary for a period of one year, payable in a single lump sum, less payroll
deductions required by law and other deductions authorized by you, on your
Retirement Date. For purposes of this Agreement, your “current base salary”
shall be $373,239 per annum.

(ii)   Annual Incentive Payment. You shall be paid any annual incentive payment
in accordance with the terms of the Equifax Inc. Key Management Incentive Plan.
Any such incentive shall be based upon your 2006 salary actually paid for
services until the Retirement Date (not including any additional amounts paid
under this Agreement), and the amount of and payment date of any such incentive
payment shall be determined in the manner applicable to other retirees under
such plan.

(iii)  Health and Life Insurance. Your health and life insurance benefits shall
be terminated as of the Retirement Date. However, you are eligible to continue
your medical benefits, at your election, under the terms available to other
retirees through the Company’s retiree medical plan. With respect to your dental
coverage, you may elect to continue this coverage at your expense in accordance
with the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), provided that
you make a timely election of COBRA coverage and complete the necessary forms
for such coverage. In addition, the $3 million of life insurance coverage
provided to you by the Company under its Executive Life & Supplemental
Retirement Benefit Plan will continue to be available to you as a retiree
pursuant to the terms of the plan and to the extent such benefits are available
to other similarly situated retired participants.

(iv)  Financial Planning and Tax Counseling Services. The Company will continue
to provide you with financial planning and tax counseling services through
December 31, 2007. The maximum amount the Company shall be obligated to spend to
provide services to you under this paragraph shall be $15,000 in 2006 (including
any amounts spent in 2006 prior to the Retirement Date) and $15,000 in 2007. The
cost of such services shall be billed to, and paid directly by, the Company and
you shall be “grossed up” for taxes on such amounts consistent with other
executives receiving this benefit.

(v)    Stock Awards. Your rights and obligations with respect to all stock
option grants and restricted stock awards you have received from the Company
shall be governed by the terms of the plans, agreements and instruments pursuant
to which such grants were made. For purposes of each of your stock option
agreements (both incentive and non-qualified), your retirement shall be treated
as a termination of employment resulting from your retirement (governed by
Section 2(e)(ii) of such agreements). Without limiting the generality of the
foregoing, any stock options unvested on the Retirement Date shall continue to
vest under the original vesting terms.

For purposes of each of your deferred share award (“restricted stock unit”)
agreements (with the single exception of your deferred share award agreement
dated December 20, 2004), your retirement shall be treated as a termination of
employment resulting from your retirement governed by Section 3(b) of such
agreements. Without limiting the generality of the foregoing, any restricted
stock units un vested on the Retirement Date shall vest on such date. With
respect to your deferred share award dated December 20, 2004, your retirement
shall be treated as a “Good Reason” termination under Section 3(c) and, pursuant
to such provision, shall become fully vested on your Retirement Date.
Distribution of deferred shares upon vesting shall be subject to the terms of
any irrevocable elections in place under the Equifax Inc. Director and Executive
Stock Deferral Plan. Any shares so deferred shall then be subject to the form
and timing of distributions elected under such plan. The Company will make

2


--------------------------------------------------------------------------------


reasonable efforts to ensure that share certificates for shares that are
immediately distributable are available to you on the Retirement Date.

(vi)  Supplemental Retirement Plan. Your rights will be determined under the
Supplemental Retirement Plan for Executives of Equifax Inc. (“SERP”) based on
your eligibility for Early Retirement as of the Retirement Date. The Company
shall credit you with 10 years of Senior Executive Officer Service and 19
additional years of Benefit Service under the SERP for purposes of determining
benefits thereunder, subject to the terms of the SERP. Such service will have
been earned under the terms of the SERP on the Retirement Date and reflects no
supplemental service credit under this Agreement. For further certainty, it is
acknowledged and agreed that the lump sum salary continuation payment to be made
under subparagraph (i) of this Post-Retirement Benefits paragraph shall not be
treated as compensation for purposes of the SERP or any other retirement plan.

You acknowledge that some of the payments and benefits described in
subparagraphs (i) through (vi) above are consideration in addition to those that
are required to be provided upon your resignation and retirement by the
Company’s policies, agreements, plans (including benefit plans and programs) and
procedures (the “Additional Benefits”), and such Additional Benefits are given
to you in exchange for your executing this Agreement and abiding by its terms.
You further acknowledge that some or all of the payments and benefits described
above are not required by the Company’s policies, plans and procedures following
your resignation and retirement, and constitute value to which you would not be
entitled, unless you executed a release such as that contained in this
Agreement. The payments and benefits provided to you under this Agreement shall
be provided in a manner consistent with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and rulings
thereunder (“Section 409A”). No such payment or benefit will be provided in a
manner which will violate Section 409A.

You will not be eligible to be an active participant in any Company (or
affiliated company) benefit plan, including, without limitation, any retirement
plan, stock option or stock grant plan or severance policy or plan, or to
receive any other employment benefits, compensation or severance, after your
Retirement Date, other than as specifically set forth above; provided, however,
nothing in this Agreement shall be interpreted to cause the forfeiture by you of
any vested rights under the Company’s benefit plans and programs, and none of
such vested rights shall be considered Additional Benefits. It is understood and
agreed that, except as specifically set forth above, you remain entitled to any
retirement or health and welfare benefits that vested before your Retirement
Date. Other than as set forth in this Agreement, no further amounts shall be due
or owed to you from or on behalf of Equifax for or in any way relating to or
connected with your employment with the Company.

Post-Retirement Indemnity. The Company agrees to defend and indemnify you to the
same extent and in the same manner it accords such defense and/or
indemnification to other officers of the Company, in accordance with applicable
law, by-laws or insurance policies. Unless required by law or by-laws and/or
within the provided coverage of any applicable insurance policy, this paragraph
does not include defense or indemnity for any act or omission on your part
outside the course and scope of your employment, or in excess of your actual
authority without Company authorization, or involving any fraud or
misrepresentation, or any intentional or grossly negligent violation of local,
state or federal statutory or common law or of any rights of others.

3


--------------------------------------------------------------------------------


Departure Announcement. The Company retains the right to determine the content
of any press release concerning your retirement that it may issue following your
execution of this Agreement.

The Company shall permit you to review the content of any press release
concerning your retirement before it is published, but you acknowledge that you
do not have any right to make changes to any such press release and that the
Company may publish any such press release without obtaining your approval of
the content of the press release. You agree that, except with the prior written
consent of the Company, you will not make any public announcement or
communicate, directly or indirectly, with the public or any press or media
representative regarding the circumstances of your retirement from the Company.

Nondisparagement. You understand that your entitlement to the Additional
Benefits agreed to above is conditioned on your compliance with the terms of
this Agreement. You agree not to make any oral or written statement or take any
other action which disparages or criticizes Equifax’s management, products,
services or practices (including its business plans and strategies), damages
Equifax’s good reputation or impairs its normal operations. The Company agrees
that it shall cause its directors and the officers elected by the Board of
Directors not to make any oral or written statement or take any other action
which disparages or criticizes your work performance, professional competence or
your good reputation. Truthful testimony compelled by legal process or in the
context of enforcing the terms of this Agreement or other rights, powers,
privileges or claims not released by this Agreement shall not be considered a
violation of this provision by either party.

Noncompetition. You agree that you will not, commencing on the Effective Date of
this Agreement and continuing through the date that is twelve (12) months after
the Retirement Date, within the Territory (as defined in the attached
Exhibit A), directly or indirectly, provide any Services to or for the benefit
of any individual, business, corporation or other entity or organization that
provides any of the following products or services to or for customers: consumer
credit reporting services and products; commercial credit reporting services and
products; direct to consumer credit reporting services and products; credit and
direct marketing services and products (defined as information products and
databases which enable customers to identify and target an audience for
marketing or customer relationship management purposes); customer data
integration products and services; data based fraud protection services,
employment screening services, airport passenger security services, and identity
authentication services (collectively, the “Company’s Products and Services”).
As used herein, “Services” means participating in, and managing and supervising
others in, marketing, sales, customer service, supplier relations,
administration, personnel, formulation and implementation of budgets and
strategic, financial and operational plans, and the delivery of products and
services to customers.

Non-Solicitation of Customers. You agree that, commencing on the Effective Date
of this Agreement and continuing for a period of twelve (12) months following
the Retirement Date, you will not, directly or indirectly, solicit, or assist
others in soliciting, any business from any of Equifax’s customers with which
you had material contact (i.e., dealt with, supervised dealings with or obtained
confidential information concerning) on Equifax’s behalf during the two-year
period preceding the Retirement Date, for purposes of providing products or
services that are identical to or reasonably substitutable for the Company’s
Products and Services.

Non-Solicitation of Employees. You agree that you will not at any time during
the period commencing on the Effective Date of this Agreement and continuing for
a period of twelve (12) months after the Retirement Date, directly or
indirectly, whether alone or with any other person or entity as a partner,
officer, director, employee, agent, shareholder, consultant, sales
representative or otherwise, solicit for employment or assist in the
solicitation for employment of any Equifax employee with whom you had regular
contact in the course of your employment or any Equifax employee at any facility
where you performed services for Equifax within the Territory defined in
Exhibit A.

4


--------------------------------------------------------------------------------


Acknowledgements regarding Restrictive Covenants. You acknowledge that you have
been in a senior position of trust and responsibility for Equifax and have been
provided access to a substantial amount of confidential and proprietary
information of Equifax, as well as to important customers and valuable employees
of Equifax, that the covenants in the “Nondisparagement”, “Noncompetition”,
“Non-Solicitation of Customers” and “Non-Solicitation of Employees” paragraphs
of this Agreement are reasonable in light of the substantial rights and benefits
you will receive under this Agreement and the serious harm to Equifax that could
result if you engaged in the conduct prohibited by such paragraphs, and that you
are capable of obtaining gainful, lucrative and desirable employment following
the Retirement Date that does not violate the restrictions of this Agreement.

Confidentiality. You warrant that you have not communicated with or disclosed,
and agree that you will not communicate with or disclose to anyone, including,
but not limited to, any communications media or financial analyst, or any
officer, employee, supplier, customer or competitor of Equifax, or any other
person, except for your communications with the Company’s Chief Executive
Officer and General Counsel, the fact of your retirement from Equifax, or the
circumstances surrounding that retirement, other than to confirm that you have
resigned to pursue other interests. The foregoing does not apply to, and will
not prevent you from having discussions, on a confidential basis, regarding your
retirement with your legal, tax or financial advisers. provided that they agree
to be bound by the confidentiality obligations of this paragraph.

Furthermore, except to the extent the Company has publicly disclosed the
specific terms, amount and fact of this Agreement, you agree that, except for
the restrictive covenants of this Agreement which you are free to disclose to
prospective employers, you will keep the terms, amount and fact of this
Agreement completely confidential, and that, except as required by law or
authorized in writing by the Company, you will not hereafter disclose any
information concerning the fact of or provisions of this Agreement to anyone
other than your immediate family and legal, tax or financial advisors, all of
whom will be informed by you of, and be bound by, this confidentiality
provision. As used in this Agreement, “authorized by the Company” or words of
similar effect shall mean the written authorization of the Chief Executive
Officer or General Counsel of the Company.

Post-Retirement Cooperation. You agree to cooperate ful1y with and devote your
reasonable best efforts to providing assistance reasonably requested by Equifax.
Such assistance shall not require you to be active after the Retirement Date in
Equifax’s day-to-day activities and you shall be reimbursed, upon providing
appropriate documentation, for all reasonable and necessary out-of-pocket
business expenses incurred in providing such assistance. Without limiting the
generality of the foregoing, you agree to provide reasonable assistance to the
management of Equifax in connection with the transition of your previous duties
and responsibilities and to assist Equifax, including after the completion of
all salary continuation payments payable hereunder, in the defense of any
pending or subsequently filed lawsuit, arbitration or administrative proceeding
(collectively, “Suits”) against Equifax and/or any of its officers, directors,
employees or agents by providing truthful testimony or other requested lawful
forms of assistance; in the analysis, preparation and prosecution by Equifax of
any Suit against any individual, company or other person, including by providing
truthful testimony in connection with any such Suit; and in connection with any
other dispute or claim arising out of any matter for which you were responsible
during your employment or about which you have knowledge. The Company agrees
that its requests for assistance will not unreasonably interfere with the
requirements of your subsequent employment or other personal and professional
obligations.

5


--------------------------------------------------------------------------------


Access to Property. On and after your Retirement Date, you will not have access
to Equifax’s executive offices or any of its other facilities or systems except
as requested or authorized by Equifax.

Return of Property. Except for items (if any) you are permitted to retain by an
express provision of this Agreement, you agree that you will return to Equifax
on or before the Retirement Date any and all Equifax property in your possession
or control, including, but not limited to, all keys, credit cards, security
passes, computers and other tangible items or equipment provided to you by
Equifax for use during your employment, together with all written or recorded
materials, documents, computer discs, plans, records, notes, files, drawings or
papers, and all copies thereof, relating to the business or affairs of Equifax.

Covenant Not to Sue and Release. You represent that you have not, and agree, to
the maximum extent permitted by applicable law, that you will not, file any
claims, complaints, charges or lawsuits against the Company (including any of
the Company’s present and former divisions, subsidiaries and other affiliated
entities, predecessors, successors and assigns), its benefit plans and programs,
or any of their respective present or former agents, directors, officers,
trustees, employees, consultants, owners, representatives or attorneys
(hereinafter collectively referred to as the “Releasees”), about anything which
has occurred up to and including the date you execute this Agreement, except
such claims, complaints, charges or lawsuits seeking vested rights under the
Company’s benefit plans and programs, including benefits under pension and
retirement plans that are vested under the terms thereof, or any rights or
benefits expressly created or preserved by this Agreement. In addition, except
for any vested rights under the Company’s benefit plans and programs, including
benefits under pension and retirement plans that are vested under the terms
thereof, and any rights or benefits expressly created or preserved by this
Agreement (which are not released or modified by this Agreement), and in further
consideration of the benefits we have agreed to provide you, you do hereby
release and discharge each and all of the Releasees from any and all claims,
liabilities, agreements, damages, losses or expenses (including attorneys’ fees
and costs actually incurred), of any nature whatsoever, known or unknown
(hereinafter “Claim or “Claims”), which you have, may have had, or may later
claim to have had against any of them for personal injuries, losses or damage to
personal property, breach of contract (express or implied), breach of any
covenant of good faith (express or implied), or any other losses or expenses of
any kind (whether arising in tort, contract or by statute) resulting or arising
from anything that has occurred prior to the date you execute this Agreement.
You understand and agree that you will not hereafter be entitled to pursue any
Claims arising out of any violation of your rights while employed by the Company
against any of the Releasees in any state or federal court or before any state
or federal agency for back pay, severance pay, liquidated damages, compensatory
damages, or any other losses or other damages to you or your property resulting
or arising from any claimed violation of state or federal law, including, for
example, Claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination In Employment Act of 1967, the Americans With Disabilities Act,
the Employee Retirement Income Security Act, and Claims under any other federal
or state statute or common law. This Agreement does not, however, waive rights
or claims that may arise after the date you sign it below.

For the purpose of implementing a full and complete release and discharge of the
Releasees, you expressly acknowledge that this Agreement is intended to include
in its effect, without limitation, all Claims which you do not know or suspect
to exist in your favor at the time of execution hereof, and that this Agreement
contemplates the extinguishment of any such Claim or Claims. You expressly waive
and relinquish all rights and benefits which you may have under any state or
federal statute or common law principle that would otherwise limit the effect of
this Agreement to claims known or suspected prior to the date you execute this
Agreement, and do so understanding and acknowledging the significance and
consequences of such specific waiver.

The undertakings and benefits of this covenant not to sue and release shall
survive and not be extinguished by either party’s breach of the other provisions
of this Agreement.

6


--------------------------------------------------------------------------------


This Agreement does not prohibit you from enforcing the terms of this Agreement.
Furthermore, this Agreement does not prohibit you from attempting to challenge
the legal sufficiency of your release of Age Discrimination in Employment Act
claims or filing an administrative charge of age discrimination with the Equal
Employment Opportunity Commission. However, this Agreement does release any
Claim that you have or might have for monetary relief or any other remedy to you
personally, that arises out of any proceeding before a government agency or
court that relates to any Claim released herein. If any agency or court takes
jurisdiction over any matter in which you have or may have any personal
interest, you agree to inform that agency or court that this Agreement is a full
and final settlement by you of all Claims released under this Agreement.

Withholding Taxes. All payments and deliveries to you hereunder will be subject
to withholding of taxes and other amounts as required by law.

Consequences of Breach. You agree that you will indemnify and hold the Releasees
harmless from any loss, cost, damage or expense (including attorneys’ fees)
incurred by them arising out of your breach of any portion of this Agreement,
excluding any breach of the obligations set forth in the Post-Retirement
Cooperation section of this Agreement. You also understand that your entitlement
to and retention of the lump sum salary continuation payment to be made under
subparagraph (i) of the “Post-Retirement Benefits” paragraph of this Agreement
and all other Additional Benefits that we have agreed to provide you (except for
$500 of such payments and benefits, which you shall in all cases be entitled to
retain), are expressly conditioned upon your fulfillment of your promises
herein, and you agree, to the extent permitted or required by law, immediately
to return or repay the amounts of such benefits you have received from us, upon
your filing or asserting any Claim against the Releasees (other than claims for
breach of this Agreement) or upon your breach of any other provision of this
Agreement, excluding any breach of the obligations set forth in the
Post-Retirement Cooperation section of this Agreement; provided that if you
breach the “Noncompetition”, “Non-Solicitation of Customers” and
“Non-Solicitation of Employees” paragraphs of this Agreement, you will not be
required to return or repay any such amounts unless you fail to cure the breach
within ten days after receiving notice of the breach from the Company. For
purposes of this paragraph only, the filing of an Age Discrimination in
Employment Act charge or lawsuit will not be considered a breach of this
Agreement; provided, however, that the severance benefits paid to you under this
Agreement may serve as restitution, recoupment and/or set-off in the event you
prevail on the merits of such claim.

Waiver/Remedies. Except as expressly limited herein, both parties reserve all
rights and remedies available to them in the event of a breach of any provision
of this Agreement by the other party. You acknowledge that if you breach or
threaten to breach your covenants and agreements in this Agreement, then your
actions may cause irreparable harm and damage to the Company which could not be
adequately compensated in monetary damages. Accordingly, if you breach or
threaten to breach this Agreement, then the Company will be entitled to
injunctive or other equitable relief, in addition to any other rights or
remedies of the Company under this Agreement or otherwise. No failure on the
part of either party hereto to exercise, and no delay by either party in
exercising any right, power, or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or remedy
by either party preclude any other or further exercise thereof or the exercise
by such party of any other right, power or remedy. No express waiver or assent
by either party of any breach of or default in any term or condition of this
Agreement shall constitute a waiver of or an assent to any succeeding breach of
or default in the same or any other term or condition hereof.

7


--------------------------------------------------------------------------------


Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Georgia and the federal laws of the
United States of America, without regard to rules relating to the conflict of
laws. You hereby consent to the exclusive jurisdiction of the Superior Court of
Fulton County, Georgia and the U.S. District Court in Atlanta, Georgia, and
hereby waive any objection you might otherwise have to jurisdiction and venue in
such courts in the event either court is requested to resolve a dispute between
the parties.

Notices. All notices, consents and other communications required or authorized
to be given by either party to the other under this Agreement shall be in
writing and shall be deemed to have been given or submitted (i) upon actual
receipt if delivered in person or by facsimile transmission, (ii) upon the
earlier of actual receipt or the expiration of two business days after sending
by express courier (such as UPS or Federal Express), and (iii) upon the earlier
of actual receipt or the expiration of seven days after mailing if sent by
registered or certified express mail, postage prepaid, to the parties at the
following addresses:

To the Company:

Equifax Inc.
1550 Peachtree Street Atlanta, Georgia 30309 Fax No.: (404) 885-8766 Attn: Chief
Executive Officer

Equifax Inc.
1550 Peachtree Street Atlanta, Georgia 30309 Fax No. (404) 885-8988 Attn:
General Counsel

To you:

Karen H. Gaston [Address]

You shall be responsible for providing the Company with your current address
from time to time.

Either party may change its address (and facsimile number) for purposes of
notices under this Agreement by providing notice to the other party in the
manner set forth above.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

Non-Admission. This Agreement shall not in any way be construed as an admission
by the Company or by any person that it or he has acted wrongfully with respect
to you or any other person, or that you have any claim or cause of action
whatsoever against the Company or any person.

Severability. The provisions of this Agreement are severable, and if any term of
this Agreement not essential to its purpose is held to be illegal, invalid or
unenforceable by a court of competent jurisdiction, the remaining terms shall
continue in full force and effect. If any covenant in this Agreement, including,
without limitation, the covenants in the “Nondisparagement”, “Noncompetition”,
“Non-Solicitation of Customers” and “Non-Solicitation of Employees” paragraphs,
is held to be unreasonable, arbitrary or against public policy, such covenant
will be considered to be divisible with respect to scope, time and geographic
area, and such lesser scope, time or geographic area, or all of them, as a court
of competent jurisdiction may determine to be reasonable, not arbitrary and not
against public policy will be effective, binding and enforceable against you.

Consideration Period. Because the arrangements discussed in this Agreement
affect important rights and obligations, the Company advised you to consult with
an attorney before you agreed to the terms set forth herein, and you acknowledge
that you have been represented by an attorney in the negotiation of this
Agreement. You have twenty-one (21) days from the date you receive this
Agreement within which to consider it, and you may take as much of that time as
you wish before signing. If you decide to accept the benefits offered herein,
you must sign this Agreement on or before the expiration of the 2l-day period
and

8


--------------------------------------------------------------------------------


return it promptly to the Company. If you do not wish to accept the terms of
this Agreement, you do not have to do anything.

Revocation Rights. For a period of up to and including seven (7) days after the
date you sign this Agreement, you may revoke it entirely. No rights or
obligations contained in this Agreement shall become enforceable before the end
of the 7-day revocation period. If you decide to revoke this Agreement, you must
deliver to the Company’s General Counsel a signed notice of revocation on or
before the last day of this 7-day period. Upon delivery of a timely notice of
revocation by you, this Agreement shall be canceled and void, and neither you
nor the Company shall have any rights or obligations arising under it.

Effective Date. This Agreement shall become effective at midnight on the seventh
day (the “Effective Date”) after you execute it below, unless it is earlier
revoked by you pursuant to the provisions set forth in the “Revocation Rights”
paragraph of this Agreement.

Entire Agreement. This Agreement supersedes all other prior discussions and
agreements with respect to the matters covered hereby and, except as otherwise
expressly provided in this Agreement, contains the sole and entire agreement
between the parties relating to the subject matter hereof. In the event of any
inconsistency between this Agreement and the terms and conditions of the
Confidentiality Agreement or any other agreement that is not superseded by this
Agreement, this Agreement shall be deemed to amend such terms and conditions and
shall control. On the Effective Date of this Agreement, your Change-in-Control
agreement with the Company shall terminate.

Acknowledgments. If the terms of this Agreement correctly set forth our
agreement, please so indicate by signing in the appropriate space below and
initialing each page. Your signature will be an acknowledgment that no other
promise or agreement of any kind has been made to you by the Company to cause
you to execute this Agreement, that you were afforded a reasonable period of at
least twenty-one (21) days to review this Agreement and to consult with an
attorney or other person of your choosing about its terms before signing it,
that the only consideration for your signature is as indicated above, that you
fully understand and accept this Agreement, that you are not coerced into
signing it, and that you signed it knowingly and voluntarily because it is
satisfactory to you.

Sincerely,

 

 

 

 

EQUIFAX INC.

 

 

 

 

By:

/s/ KENT E. MAST

 

 

Kent Mast

 

 

Corporate Vice President and General Counsel

 

I have carefully read the above Retirement Agreement and General Release of
Claims, understand the meaning and intent thereof, and voluntarily agree to its
terms this 10th day of May, 2006.

/s/ KAREN H. GASTON

 

Karen H. Gaston

 

 

I acknowledge that I first received this Retirement Agreement and General
Release of Claims on the 10th day of May, 2006.

/s/ KAREN H. GASTON

 

Karen H. Gaston

 

 

9


--------------------------------------------------------------------------------


EXHIBIT A

You acknowledge that during the twelve-month period before the Retirement Date,
you provided Services for or on behalf of the Company in the following countries
(the “Territory”):

United States of America
Canada
Brazil
Chile
Argentina
Uruguay
Peru
United Kingdom
Spain
Portugal

10


--------------------------------------------------------------------------------


EQUIFAX

EMPLOYEE CONFIDENTIALITY, NON-SOLICITATION AND ASSIGNMENT AGREEMENT

This Employee Confidentiality, Non-solicitation and Assignment Agreement (the
“Agreement”) is entered into on May 10, 2006, by and between Equifax Inc. on
behalf of itself, its subsidiary and/or affiliate companies (collectively
“Equifax”) and the undersigned Equifax employee (“Employee”).

Statement of Facts

The purpose of this Agreement is to obtain Employee’s commitment to protect and
preserve Equifax’s business relationships, Trade Secrets and Confidential
Information as defined below.

Statement of Terms

1.   Employment Relationship.   Employee acknowledges that (A) this Agreement is
not an employment agreement, and (B) his or her employment with Equifax is not
specified for any particular term. Employee will abide by Equifax’s rules,
regulations, policies and practices as revised from time to time by Equifax at
its sole discretion.

2.   Agreement Not to Solicit Emplovees.   During the term of Employee’s
employment by Equifax and for a period of six (6) months following the
termination of Employee’s employment for any reason, Employee will not, either
directly or indirectly, on his or her behalf or on behalf of others, solicit for
employment or hire, or attempt to solicit for employment or hire, any Equifax
employee with whom Employee had regular contact in the course of his or her
employment or any Equifax employee at any facility where Employee performed
services for Equifax.

3.   Trade Secrets and Confidential Information.

(a)   All Trade Secrets (defined below) and Confidential Information (defined
below), and all materials containing them, received or developed by Employee
during the term of his or her employment are confidential to Equifax, and will
remain Equifax’s property exclusively. Except as necessary to perform Employee’s
duties for Equifax, Employee will hold all Trade Secrets and Confidential
Information in strict confidence, and will not use, reproduce, disclose or
otherwise distribute the Trade Secrets or Confidential Information, or any
materials containing them, and will take those actions reasonably necessary to
protect any Trade Secret or Confidential Information. Employee’s obligation
regarding Trade Secrets will continue indefinitely, while Employee’s obligations
regarding Confidential Information will cease two (2) years from the date of
termination of Employee’s employment with Equifax.

(b)   “Trade Secret” means information, including, but not limited to, technical
or non-technical data, a formula, a pattern, a compilation, a program, a device,
a method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential Equifax customers or suppliers
which (A) derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(B) is the subject of Equifax’s efforts that are reasonable under the
circumstances to maintain secrecy; or as otherwise defined by applicable state
law.

“Confidential Information” means any and all knowledge, information, data,
methods or plans (other than Trade Secrets) which are now or at any time in the
future developed, used or employed by Equifax which are treated as confidential
by Equifax and not generally disclosed by Equifax to the public, and which
relate to the business or financial affairs of Equifax, including, but not
limited to, financial statements and information, marketing strategies, business
development plans and product or process enhancement plans.

(c)   Employee acknowledges that Equifax is obligated under federal and state
credit reporting and similar laws and regulations to hold in confidence and not
disclose certain information regarding individuals, firms or corporations which
is obtained or held by Equifax, and that Equifax is required to adopt reasonable
procedures for protecting the confidentiality, accuracy, relevancy and proper
utilization


--------------------------------------------------------------------------------


of consumer credit information. In that regard, except as necessary to perform
Employee’s duties for Equifax, Employee will hold in strict confidence, and will
not use, reproduce, disclose or otherwise distribute any information which
Equifax is required to hold confidential under applicable federal and state laws
and regulations, including the federal Fair Credit reporting Act (15 V.S.C. §
1681 et seq.) and any state credit reporting statutes.

(d)   Employee agrees that any unauthorized disclosure of confidential codes or
system access instructions or file data, intentional alteration or destruction
of data, or unauthorized access or updating of Employee’s own or any other file
can lead to immediate dismissal and federal prosecution under the Fair Credit
Reporting Act, the Counterfeit Access Device and Computer Fraud and Abuse Act,
or prosecution under other state and federal laws. Should Employee ever be
approached by anyone to commit unauthorized or illegal acts or to disclose
confidential materials or data, Employee will immediately report this directly
to Equifax management.

(e)   Except as set forth in a separate written agreement executed by a
corporate executive officer of Equifax, ownership of all programs, systems,
inventions, discoveries, developments, modifications, procedures, ideas,
innovations, know-how or designs developed or first reduced to practice by
Employee during the term of employment relating in any way to his or her
employment with Equifax (hereinafter collectively called “Inventions”) are the
property of Equifax. Employee will cooperate in applying for patents, trademarks
or copyrights on all Inventions as Equifax requests, and agrees to assign and
hereby does assign those patents, trademarks, copyrights and/or all other
intellectual property rights to Equifax. Any works of authorship created by
Employee in the course of Employee’s duties are subject to the “Work for Hire”
provisions contained in sections 101 and 201 of the United States Copyright Law,
Title 17 of the United States Code. Accordingly, all rights, title and interest
to copyrights in all works of authorship which have been or will be prepared by
Employee within the scope of Employee’s employment (hereinafter collectively
called the “Works”), shall be the property of Equifax. Employee further
acknowledges and agrees that, to the extent the provisions of Title 17 of the
United States Code do not vest in Equifax the copyrights to any Works, employee
shall assign and hereby does assign to Equifax all rights, title and interest to
copyrights which Employee may have in the Works. Employee shall disclose to
Equifax all Works and will execute and deliver all applications for
registration, registrations, and further documents relating to the copyrights to
the Works. Employee shall provide such additional assistance as Equifax may deem
necessary and desirable to assign the Works or Inventions to Equifax and/or
secure Equifax title to the patents, trademarks, copyrights and/or all other
intellectual property rights in the Works or Inventions, including the
appointment of Equifax as its agent to effect for such purposes. To the extent
that any preexisting rights are embodied or reflected in the Works or
Inventions, Employee grants to Equifax an irrevocable, perpetual, non-exclusive,
worldwide, royalty-free right and license to (i) use, execute, reproduce,
display, perform, distribute copies of and prepare derivative works based upon
such preexisting rights; and (ii) authorize others on Equifax’s behalf to do any
or all of the foregoing, and Employee warrants that he or she has full and
unencumbered authority to grant such a license. The confidentiality requirements
of the preceding paragraphs will apply to all of the above.

(t)    At Equifax’s request or on termination of Employee’s employment with
Equifax, Employee will deliver promptly to Equifax all Equifax property in his
or her possession or control, including all Trade Secrets and Confidential
Information and all materials containing them.

4.   HIPAA.   Employee acknowledges that if Employee’s job duties and
responsibilities are within the Equifax Information Technology Department, such
duties may cause the Employee to have incidental access to protected health
information (“PHI”) of the Equifax health plans that is maintained in electronic
form. PHI is mandated by the Health Insurance Portability and Accountability Act
of 1996 (“HIPAA’) to be kept secure and confidential and may not be accessed,
used or disclosed, except as permitted by the Policies and Procedures of the
Equifax health plans. Employee acknowledges that he or she will not at any time
access PHI, except and only to the extent as may be expressly required in the
course of his or her duties and responsibilities within the Equifax information
Technology Department. Further, Employee acknowledges that he or she will not at
any time—either during or after his or her employment with Equifax—use or
disclose PHI to any person or entity, either within Equifax or externally to
third parties,


--------------------------------------------------------------------------------


except and only to the extent as expressly permitted by the Privacy Official for
the Equifax health plans. Employee understands and acknowledges that
unauthorized access, use or disclosure of PHI will result in disciplinary
action, up to and including termination of employment, and may also result in
the imposition of civil and criminal penalties under HIPAA and other applicable
law.

5.   Remedies.   Employee agrees that his or her promises in this Agreement are
reasonable and necessary to protect and preserve the interests and assets of
Equifax, and that Equifax will suffer irreparable harm if Employee breaches any
of his or her promises.

Therefore, in addition to all the remedies provided at law or in equity, Equifax
will be entitled to a temporary restraining order and permanent injunctions to
prevent a breach or contemplated breach of any of Employee’s promises. While
Employee will retain the absolute right to pursue any claim, demand, action or
cause of action that he or she may have against Equifax, if not otherwise
compromised or released, the existence of any claim, demand, action or cause of
action by Employee against Equifax, if any, will not constitute a defense to the
enforcement by Equifax ofa ny of Employee’ s promises in this Agreement.

6.   Severability.   Each provision of this Agreement is separate and severable
from the remaining provisions, and the invalidity or unenforceability of any
provision will not affect the validity or enforceability of any other
provisions. Further, if any provision is ruled invalid or unenforceable by a
court of competent jurisdiction because of a conflict between that provision and
any applicable law or regulation, that provision will be curtailed only to the
extent necessary to make it consistent with that law or regulation.

7.   Assignment.   Equifax may assign its rights and obligations under this
Agreement. Employee may not assign his or her rights and obligations under this
Agreement.

8.   Waiver.   Equifax’s waiver of any breach of this Agreement will not be
effective unless in writing, and will not be a waiver of the same or another
breach on a subsequent occasion.

9.   Governing Law.   This Agreement will be governed and construed in
accordance with the laws of the State of Georgia without reference to its
conflicts of laws provisions.

10.   Entire Agreement.   This Agreement contains Employee’s entire agreement
with Equifax regarding the subject matter covered by this Agreement. No
amendment or modification of this Agreement will be valid or binding on Equifax
or Employee unless in writing signed by both parties. All prior understandings
and agreements regarding the subject matter of this Agreement are terminated.

THIS AGREEMENT, AS A CONDITION OF EMPLOYEE’S EMPLOYMENT OR CONTINUED EMPLOYMENT
WITH EQUIFAX, IMPOSES UPON EMPLOYEE CERTAIN CONFIDENTIALITY RESTRICTIONS WITH
RESPECT TO TRADE SECRETS AND CONFIDENTIAL INFORMATION BELONGING TO EQUIFAX. BY
SIGNING BELOW, EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS READ AND UNDERSTANDS
THIS AGREEMENT.

EMPLOYEE:

 

By:

/s/ KAREN H. GASTON

 

 

Signature

 

Print Name: Karen H. Gaston

 

Date:

5/10/2006

 

 

EQUIFAX

 

By:

/s/ KENT E. MAST

 

Title:

Corporate Vice President & General Counsel

Company/Department:

 

 


--------------------------------------------------------------------------------